Bartol, J.,
delivered the opinion of this Court.
Two grounds were urged in the argument of this case in support of the motion to quash or dismiss this writ of error. First, on account of defects on the face of the writ. Secondly, because the judgment or determination of the Court below was one from which no writ of error lies. Considering that the first objection was fatal, this Court sustained the motion and ordered the writ to be quashed, and delivered the following opinion:
“It was decided in Buchanan’s case 5 H. & J. 317, that a writ of error may be sued out by the State as well as by the prisoner in a criminal case. The writ is an original writ issuing out of chancery, directed to the Court of Law, by whose judgment the alleged error has been committed. Formerly, in Maryland, such writs usually, if sued out of the high Court of Chancery, were granted by the chancellor and verified by his attestation. Since the Court of Chancery was abolished, the power of granting writs of error resides in the judges of the Circuit Courts sitting in chancery. Without such a writ, issued by a competent tribunal, this Court has no jurisdiction or power to review a judgment rendered by a Circuit Court in a criminal case. In this case the supposed writ of error, upon which the proceedings of the Circuit Court have been brought before us for review, appears upon inspec*520tion not to have been issued by any competent tribunal. It does not appear to have been issued or authorized by the Circuit Court sitting as a Court of Chancery, but was issued and signed only by the clerk without the attestation of the judge, and is not authenticated by the official seal. There is no authority given by the Code or by any statute to the Clerk to grant a writ of error; nor is the writ before us in conformity with the established practice in Maryland.
No precedent has been cited by the Attorney General to sanction the proceeding in this case; for this reason the writ of error must be quashed.
Whether the judgment or determination of the Circuit Court upon the writ of habeas corpus is such a final judgment as may be brought up for review on a writ of error properly issued, is a question of more importance, upon which the Court does not now express any opinion. It will be considered and decided before the case is finally disposed of, because upon its decision may depend the future action of the State’s officers in determining whether they will obtain another writ of error from the proper Court and in proper form.”
This question has been since examined and maturely considered, and this Court is of opinion that from the judgment of the Circuit Court upon the writ of habeas corpus, no writ of error lies. This results from the nature of the proceeding, being a matter resting in the discretion of the Court below, and also from the nature of the judgment, which is not, in legal acceptation, “a judgment or determination of a Court of law in any civil suit or action,” from which alone appeals or writs of error would lie.
This subject has been very fully considered in the case of Coston vs. Coston & others, decided at the present term, and in the opinion delivered by the Chief Justice the reasons and authorities controlling our judgment are fully stated, considering them as applicable to this case; we are of *521opinion that no writ of error could be maintained in the present ease. We express no opinion upon tho point decided by the Circuit Court, as we liave no jurisdiction of the cause, and upon that point no argument has been heard.
(Decided July 17th, 1866.)

Writ of error quashed,